848 F.2d 190
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nancy HABERMAN and Ernest Richard Watkins, Jr., Plaintiffs-Appellants,v.Chancellor Fredrick McDONALD, First American Corporation,and Office of the Comptroller of the Currency,Defendants-Appellees.
No. 87-5944.
United States Court of Appeals, Sixth Circuit.
May 26, 1988.

Before MERRITT and ALAN E. NORRIS, Circuit Judges, and BARBARA K. HACKETT, District Judge.*
PER CURIAM.


1
Plaintiffs appeal from the order of the district court sustaining defendants' motions to dismiss, denying other pending motions, and dismissing plaintiffs' action.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in any regard.  Accordingly, the judgment of the district court is affirmed, upon the reasoning set forth in its memorandum opinion of July 28, 1987.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation